     Case 2:21-cv-00539-GMN-EJY Document 3 Filed 04/06/21 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    HAROLD EDWARDS,                                          Case No. 2:21-cv-00539-GMN-EJY
 4                   Plaintiff,
                                                                             ORDER
 5           v.
 6    HUTCHINGS, et al.,
 7                   Defendants.
 8

 9   I.     DISCUSSION

10          On April 2, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), filed an application to proceed in forma pauperis together with a civil rights

12   complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1). Plaintiff’s application to proceed in forma

13   pauperis is incomplete. Plaintiff has not submitted a Financial Certificate (page 4 of this Court’s

14   approved form) and an inmate account statement for the previous six-month period.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

16   civil action in this Court may apply to proceed in forma pauperis, which allows the inmate to file

17   the civil action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

18   inmate must submit all three of the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

20          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

22          (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

24          six-month period.

25          If Plaintiff has not been at the facility a full six-month period, Plaintiff must still submit an

26   inmate account statement for the dates he has been present at the facility.

27

28
     Case 2:21-cv-00539-GMN-EJY Document 3 Filed 04/06/21 Page 2 of 3




 1          Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis (ECF No.

 2   1) without prejudice because the application is incomplete. The Court grants Plaintiff a one-time

 3   extension to file a fully complete application to proceed in forma pauperis containing all three of

 4   the required documents. Plaintiff must file a fully complete application to proceed in forma pauperis

 5   on or before June 4, 2021. Absent unusual circumstances, the Court will not grant any further

 6   extensions of time. If Plaintiff is unable to file a fully complete application to proceed in forma

 7   pauperis with all three required documents on or before June 4, 2021, the Court will recommend

 8   this case be dismissed without prejudice for Plaintiff to file a new case with the Court when Plaintiff

 9   is able to acquire all three of the documents needed to file a fully complete application to proceed in

10   forma pauperis or pays the full $402 filing fee.

11          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

12   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

13   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an

14   application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before June

15   4, 2021 to proceed with this case.

16          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not

17   file the complaint unless and until Plaintiff timely files a fully complete application to proceed in

18   forma pauperis with all three documents or pays the full $402 filing fee.

19   II.    ORDER

20          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s application to proceed in forma

21   pauperis (ECF No. 1) is denied without prejudice. Plaintiff may file a new fully complete

22   application to proceed in forma pauperis that includes all three documents by June 4, 2021.

23          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

24   form application to proceed in forma pauperis by an inmate, as well as the document entitled

25   information and instructions for filing an in forma pauperis application.

26

27

28
                                                     -2-
     Case 2:21-cv-00539-GMN-EJY Document 3 Filed 04/06/21 Page 3 of 3




 1           IT IS FURTHER ORDERED that on or before June 4, 2021, Plaintiff shall either pay the

 2   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative

 3   fee) or file with the Court:

 4           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

 5           approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

 6           3),

 7           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 8           (i.e. page 4 of this Court’s approved form), and

 9           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

10   six-month period.

11           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

12   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action

13   on or before June 4, 2021, the Court will recommend dismissal without prejudice for Plaintiff to

14   refile the case with the Court, under a new case number, when Plaintiff has all three documents

15   needed to file a complete application to proceed in forma pauperis or pays the the full $402 filing

16   fee.

17           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (ECF

18   No.1-1) but will not file it at this time.

19           Dated this 6th day of April, 2021.

20

21
                                                   ELAYNA J. YOUCHAH
22                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                     -3-
